Citation Nr: 1424468	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  10-14 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right shoulder disability, to include as secondary to degenerative changes of the cervical spine.

2.  Entitlement to service connection for left shoulder disability, to include as secondary to degenerative changes of the cervical spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel



INTRODUCTION

The Veteran served on active duty from February 1960 to February 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for neck injury with bilateral shoulder involvement.

When this case was before the Board in January 2013, it was decided in part and remanded in part.  It is now before the Board for further appellate action.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  The competent and credible evidence of record is in equipoise as to whether the Veteran's right shoulder disability is related to the Veteran's military service.

2.  The competent and credible evidence of record is in equipoise as to whether the Veteran's left shoulder disability is related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's favor, the Veteran's right shoulder disability was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 

2.  Resolving the benefit of the doubt in the Veteran's favor, the Veteran's left shoulder disability was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.

A VCAA notice letter was sent to the Veteran regarding his claim in April 2008.  The Board need not discuss in detail the sufficiency of this VCAA notice letter in light of the fact that the Board is granting the Veteran's claim below.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's full grant of the benefit sought on appeal addressed in this decision.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  Accordingly, the Board will proceed to a decision. 

II.  Applicable laws and regulations

The Veteran contends that service connection is warranted for his shoulder disabilities. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected aggravation for a present disability, the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  
	
Also, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54.


III.  Analysis

The Veteran claims that his shoulder disabilities are due to his military service.

As noted above, in order to establish service connection, the veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).

With respect to Shedden element one, the Veteran has been diagnosed with current shoulder disabilities that are separate and distinct from his cervical spine disability.  A March 2013 VA x-ray report notes advanced degenerative arthritis in the right acromioclavicular joint and mild degenerative arthritis in the left acromioclavicular joint.  The Veteran's private physician diagnosed arthritic and tendinous disease.  

With respect to Shedden element (2), in-service incurrence or aggravation of a disease or injury, the Board notes that the Veteran's service treatment records include documentation of shoulder and neck injury.  A line of duty determination notes that the Veteran was in a motor vehicle accident in October 1964 with injury to his neck.  A November 1967 service treatment record noted injury to his neck and left shoulder.  In January 1985, the Veteran was in a head-on motor vehicle accident.  His head hit the steering wheel and his hands hit the dash and windshield.  Following the accident, he reported right shoulder pain.  Upon examination, he had muscle spasm in his right trapezius muscle.  On the day following the accident, treatment records showed symptoms in his right shoulder and neck.  Another January 1985 emergency room record notes soft tissue injury and muscle spasm following a motor vehicle accident.  

With respect to crucial Shedden element (3), a causal relationship between the present disability and the disease or injury incurred or aggravated during service, resolving all doubt in the Veteran's favor, the evidence of record shows that the Veteran's current disability was incurred during the Veteran's military service. 

There are several opinions included in the Veteran's claims file which discuss whether a causal relationship exists between the Veteran's military service and his current shoulder disabilities.   

Evidence in the Veteran's favor includes an opinion by his private physician, Dr. L.  Dr. L. reviewed the Veteran's records and accounted for the Veteran's description of motor vehicle accident in 1981 when he sustained significant injury to his cervical spine which required therapy, and he sustained injury to both shoulders which developed into arthritic and tendinous disease of his shoulders that has affected his shoulder mobility.  The physician opined that the Veteran's previous injuries have undoubtedly contributed to his current arthritic disease.

Evidence against the Veteran's claim includes an opinion by J.M., a physician assistant, following the January 2009 VA examination, an opinion by D.H., a physician assistant, following the Veteran's April 2013 VA examination and an opinion by Dr. M. from the Appeals Management Center provided in April 2013.

In January 2009, the Veteran was afforded a VA examination.  The Veteran reported achy type pain in both shoulders beginning in 2006 and 2007.  He also noted intermittent cramping of the trapezius muscle.  He had increased limitation with repetitive use due to increased muscular pain.  Impingement testing of the right shoulder was slightly positive with pain in the lateral part of the shoulder.  The examiner concluded that the Veteran had pain in the right and left shoulder that mainly radiated from the neck down to the trapezius muscle; however both shoulders had slight evidence of impingement syndrome on physical examination but this was a very minor complaint.  The examiner, J. H., opined that it was less likely than not that the neck condition or shoulder conditions were related to the motor vehicle accident in service as there was no complaint of neck or shoulder condition on the retirement or exit examination in 1986.

In April 2013, the Veteran was afforded another VA examination.  The physician assistant examined the Veteran and opined that the Veteran's symptoms all stemmed from his neck and not his shoulder joints.  The Veteran had no glenohumeral joint abnormalities.  Although the Veteran has acromioclavicular joint arthritis, he was not complaining of pain in those areas.  The examiner opined that the Veteran's acromioclavicular joint arthritis was not at least as likely as not the source of his neck pain symptoms.  The restricted range of motion in his shoulders was due to his unwillingness on the Veteran to move his arm secondary to neck and not shoulder pain.

Dr. M. did not examine the Veteran, but he reviewed the Veteran's claims file and his most recent VA examination.  Dr. M. noted that the Veteran's symptoms stemmed from his neck and not his shoulders.  Although the Veteran had arthritis, he was not complaining of pain in acromioclavicular joint.  The Veteran's inability to move his shoulder was secondary to neck and not shoulder pain.  Dr. M. concluded that it was less likely than not that his bilateral shoulder condition had its onset in or was otherwise related to the Veteran's active duty military service, to include his two automobile accidents and one fall.  The physician explained that other than an emergency evaluation for neck injuries related to a fall in 1967 which had a passing reference to the left shoulder pain and passing reference to shoulder pain in 1985, there was no ongoing problems while on active duty or after leaving military service.  Dr. M. also noted that the Veteran denied any past shoulder disorder during the March 2013 VA examination.  The Veteran also reported having pain that started in his neck and spread to his trapezius bilaterally but does not reach his actual shoulder joint.

The Board ultimately finds that the evidence for and against the Veteran's claim that his shoulder disabilities are due to his military service are in equipoise.  The opinions for and against the claim are based on a review of the history, including in-service injury, and the Board cannot find a basis upon which to assign greater probative weight to the positive or negative opinions.  The United States Court of Appeals for Veterans Claims Court stated in Wise that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014), citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Service connection for the right shoulder disability is granted.

Service connection for the left shoulder disability is granted.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


